UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6510


MARCUS ALLS,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00506-LMB-TRJ)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Alls, Appellant Pro Se.   Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus Alls, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm   for   the

reasons stated by the district court.                Alls v. Stansberry, No.

1:09-cv-00506-LMB-TRJ (E.D. Va. Mar. 2, 2010).                 We dispense with

oral   argument   because       the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2